               Case 1:19-cv-00242-AT Document 32 Filed 03/28/19 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


COFACE NORTH AMERICA                         )
INSURANCE COMPANY,                           )
                                             )
         Plaintiff,                          )        CIVIL ACTION
                                             )
v.                                           )        FILE NO. 1:19-cv-0242-AT
                                             )
JAMES WENDELL DAVIS, III, and                )
JOHN DOES 1-50,                              )
                                             )
         Defendants.                         )
                                             )

     PLAINTIFF’S RENEWED MOTION FOR EXPEDITED DISCOVERY

         Plaintiff Coface North America Insurance Company (“Plaintiff” or

“Coface”) respectfully renews its request that this Court expedite discovery

pursuant to Rule 26(d) on all topics pertinent to Coface’s Verified Complaint, [See

D.E. 1], and/or the proposed First Amended Verified Complaint, attached to the

Motion for Leave to Amend Verified Complaint, filed contemporaneously

herewith.

I.       INTRODUCTION

         Since filing the initial Motion for Expedited Discovery (“Initial Motion”),

Coface’s investigation of this case revealed extraordinary facts that warrant the


117588734.v2
               Case 1:19-cv-00242-AT Document 32 Filed 03/28/19 Page 2 of 10




immediate opening of discovery in this case. Specifically, Coface has discovered

that Defendant Davis has a history of engaging in fraudulent behavior borne out in

public court records, including a court ruling that he violated the Georgia RICO

statute through ACH and wire fraud directed against a financial institution.

         As noted in prior filings, this is an action to recover at least $552,766.20 in

funds that were fraudulently obtained from Coface by Davis, J. Davis – Attorney at

Law, LLC (“JDAL”),1 and the Doe Defendants. As discussed at length in the

Verified Complaint and Motion for Temporary Restraining Order, [D.E. 1 & 2], as

well as the Renewed Motion for Temporary Restraining Order and Preliminary

Injunction filed contemporaneously herewith, Davis and JDAL engaged in a

complex conspiracy with the Doe Defendants to defraud Coface by intercepting e-

mail communications between Coface and its insured regarding a legitimate

insurance claim. After intercepting the e-mail communications, Davis, JDAL, and

the co-conspirators impersonated Coface in communications with its policyholder

and impersonated the policyholder in communications with Coface.

         As a result, Davis, JDAL, and the Doe Defendants managed to divert

$3,093,085.50, which was to be paid to Coface’s policyholder in satisfaction of its


1
  Contemporaneously filed with this renewed request for expedited discovery is
Coface’s Motion to Add J. Davis – Attorney at Law, LLC as a Defendant in this
case.
                                            2
117588734.v2
               Case 1:19-cv-00242-AT Document 32 Filed 03/28/19 Page 3 of 10




claim, to Davis’ and JDAL’s IOLTA (the “IOLTA”) held at Wells Fargo, despite

the lack of any relationship between Davis/JDAL and Coface or its policyholder.

Since the discovery of the fraud, Wells Fargo has forced Davis to return

$2,540,319.30 from the IOLTA account to Coface.            Nonetheless, $552,766.20

remains unaccounted for (“Missing Funds”).

         In his response to Coface’s Motion for Temporary for Restraining Order,

Davis claims to also be a victim of fraud, yet he fails to identify who defrauded

him or how, why, and when he disbursed the Missing Funds from the IOLTA

account. [See generally D.E. 7.] He further fails to explain if the money remains

in his custody or control, stating only that he was “duped in acting as an escrow

agent/paymaster for funds transferred into his IOLTA Escrow Account.” [Id. at 9.]

Davis concedes, however, in the Joint Preliminary Report and Discovery Plant that

“[f]unds in the amount of $552,766.20 [the precise amount that remains missing

from Coface] were paid out to Mr. Davis as his fee2 for services rendered as

paymaster for what he believed was a legitimate transaction” and that he “used his

fee monies to pay outstanding bills/debts.”         [D.E. 28 at 3-4.]   Against this

backdrop, Davis’ response that he is a victim is simply not credible. Davis did not



2
  This “fee” is roughly 16% of the total amount for which Davis alleges he was
serving as “paymaster.”
                                            3
117588734.v2
               Case 1:19-cv-00242-AT Document 32 Filed 03/28/19 Page 4 of 10




provide any additional information or clarity during the February 4, 2019 hearing.

[See generally D.E. 20.]

         Davis’ position is particularly dubious in light of Coface’s research

revealing that Davis has already been adjudicated as having committed fraud,

Georgia RICO violations, conversion, and other misconduct comparable to the

allegations Coface raises in this case. See United Community Bank v. Autumn

Sunset, LLC, et al., case no. SUCV2014000796, in the Superior Court of Carroll

County. 3 The allegations in United Community Bank’s (“UCB”) complaint and

motion for summary judgment were adopted fully in the court’s order granting

summary judgment—including the fact that Davis engaged in a violation of the

Georgia RICO statute, for which the court awarded treble damages. Further, it

appears that Davis still has not paid the damages awarded by the court, as there is

now an ongoing garnishment action against him by UCB. See generally United

Community Bank v. Davis and J. Davis – Attorney at Law, LLC, case no.

STCV2016000147.4


3
  Attached to this Motion, please find UCB’s complaint (Exh. __), Davis’ answer
(Exh. __), UCB’s motion for summary judgment (Exh. __), and the court’s grant of
summary judgment. Coface requests that the Court take judicial notice of these
proceedings, pursuant to Fed.R.Evid. 201(b)(2) & (c)(2). A full discussion of the
facts of this case is included in the Renewed Motion for Temporary Restraining
Order and Preliminary Injunction, filed contemporaneously herewith.
4
  The docket and complaint are attached hereto as exhibits __ and __, respectively.
                                            4
117588734.v2
               Case 1:19-cv-00242-AT Document 32 Filed 03/28/19 Page 5 of 10




         Given Davis’ prior history of fraud and that he has demonstrated an ability

to conceal fraudulently obtained funds from collection pursuant to court judgment,

time is of the essence for Coface to engage discovery to find out where the Missing

Funds have gone.           To date, Davis’ uncooperativeness and obstruction have

prevented Coface from pursuing the Missing Funds that Davis admitted to

disbursing.        It is imperative that Coface be permitted to immediately begin

discovery on all aspects of the Complaint with regards to Davis and J. Davis,

Attorney at Law – LLC.

II.      LEGAL ANALYSIS

         The Court has “broad discretion” in scheduling discovery. Johnson v. Bd.

Of Regents, 263 F.3d 1234, 1269 (11th Cir. 2001). “Federal courts allow parties to

conduct expedited discovery in advance of a Rule 26(f) conference where the party

establishes ‘good cause’ for such discovery.” Tracfone Wireless, Inc. v. Adams,

304 F.R.D. 672, 673 (S.D. Fla. 2015). Good cause is found where “the need for

expedited discovery, in consideration of the administration of justice, outweighs

the prejudice to the responding party.”         Id.   In Tracfone Wireless, the court

determined that expedited discovery was warranted “so that [the plaintiff] may

mitigate any additional irreparable harm caused by Defendants’ ongoing alleged

scheme.” Id.


                                            5
117588734.v2
               Case 1:19-cv-00242-AT Document 32 Filed 03/28/19 Page 6 of 10




         Here, Coface faces a similar peril. Davis has admitted that the Missing

Funds were received in his firm’s IOLTA and that he disbursed them. Coface is

now faced with a Defendant who admitted to disbursing the wrongfully received

Missing Funds who also declines to disclose their whereabouts. That effectively is

the same as concealing the Missing Funds, as he has done in the past, in continued

harm to Coface. It appears that, even with a judgment in hand, the plaintiff in the

United Community Bank case has been unable to collect on the judgment against

Davis. (Exh. __ (docket for garnishment action)).

         To date, Coface has been entirely unable to discern where the Missing Funds

are, and Davis has refused to offer any details regarding the alleged disbursement

of the Missing Funds out of the Davis IOLTA (e.g., when the funds were

disbursed, at whose instruction, in what amount, to which account(s), and for what

purpose). Davis and JDAL will not be prejudiced by expedited discovery. First,

they have been on notice that Coface is seeking the Missing Funds since at least

January 3, 2019, at which point they were under an obligation to preserve

documents. [D.E. 1 exh. A.] Second, all of the information that will be sought by

Coface is readily available to them and the bank that held the funds throughout this

case. At this point, there is no reason to delay discovery.




                                            6
117588734.v2
               Case 1:19-cv-00242-AT Document 32 Filed 03/28/19 Page 7 of 10




         It has become readily apparent that Davis played a role is defrauding Coface.

Nonetheless, regardless of whether Davis and JDAL were duped or, as Coface

contends and as court records suggest, he was part of a grander scheme to defraud

Coface, they alone know the location of the Missing Funds, have documents

evidencing where they are, and possess information as to who else was involved in

the underlying fraudulent scheme.

         Therefore, Coface requests that upon grant of expedited discovery, the

Parties be permitted to exchange written discovery within one week, that the

responding parties have one week to respond, and that depositions commence

within two weeks of receipt of the written responses and documents.

III.     CONCLUSION

         Based on the foregoing, there is good cause to allow Coface to conduct

expedited discovery immediately so that it may discern where the Missing Funds

are and take whatever remedial measures are available to it to secure against their

further disbursement or transfer.




                                            7
117588734.v2
               Case 1:19-cv-00242-AT Document 32 Filed 03/28/19 Page 8 of 10




        Respectfully submitted this __ day of March, 2019.

                                          CARLTON FIELDS, P.A.


                                          /s/ Christopher B. Freeman
                                          Christopher B. Freeman
                                          Georgia Bar No. 140867
                                          D. Barret Broussard
                                          Georgia Bar No. 218806
                                          1201 West Peachtree Street, Suite 3000
                                          Atlanta, Georgia 30309-3455
                                          (404) 815-3400
                                          (404) 815-3415 (fax)
                                          Email: cfreeman@carltonfields.com
                                                    bbroussard@carltonfields.com

                                          Attorneys for Plaintiff Coface North
                                          America Insurance Company




                                            8
117588734.v2
               Case 1:19-cv-00242-AT Document 32 Filed 03/28/19 Page 9 of 10




                        LOCAL RULE 7.1(D) CERTIFICATION

         Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared with Times New Roman, 14 point.



                                            /s/ Christopher B. Freeman
                                            Christopher B. Freeman
                                            Georgia Bar No. 140867




                                            9
117588734.v2
           Case 1:19-cv-00242-AT Document 32 Filed 03/28/19 Page 10 of 10




                          CERTIFICATE OF SERVICE


         I hereby certify that I have electronically filed the within and foregoing

document, along with any attachment(s), with the Clerk of Court using the

CM/ECF system, which will automatically send electronic notice upon all counsel

of record.

         This __ day of March, 2019.




                                          /s/ Christopher B. Freeman
                                          Christopher B. Freeman
                                          Georgia Bar No. 140867




                                         10
117588734.v2
